The abstract of the disclosure is objected to because the file copy is missing several individual letters in the text.  For example, on the second line, “situations”, “is”, and “traversed” are each missing a letter.  Correction is required (MPEP § 608.01(b)).
The disclosure is objected to because of the following informalities:  At the beginning of the specification, the status of the parent application should be updated.  Like the abstract, the file copy of the specification contains numerous words that are missing a letter, such as in paragraphs 07 and 08.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 and 8-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dariush et al., US 2003/0115031 A1, which discloses a method applied by a lower extremity prosthetic, orthotic, or exoskeleton apparatus worn by a wearer (Figures 1 and 7-9; paragraphs 0004, 0005, 0036) comprising generating a cost function configured to estimate biologic muscle forces at a joint (paragraphs 0055-0058) and controlling torque at said joint (paragraphs 0051, 0059, 0061), the controlling comprising minimizing (paragraph 0058) said cost function (among 0021, 0040-0042, 0062, 0066).
Claim 6-7 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dariush et al., US 2003/0115031 A1.  Regarding claims 6-7, estimating muscle forces at a hip joint would have been immediately obvious, if not inherent, from Figure 8, with ground reaction forces (Figure 9) being involved in the dynamical calculations (paragraphs 0040-0042).  Regarding claims 18-19, real-time control during stance and swing phases was common in the art at the time of the present invention and would have been obvious to the ordinary practitioner in order to quickly and precisely respond to gait conditions and to changes in activity (paragraph 0062), and control of impedance is innately involved in various well-known actuation systems involving hydraulics, electric motors, and the like, and would thus have been obvious.
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
			Response to Applicant’s Remarks
The term “a biologic joint force” (Applicant’s claim 2 at line 5) is not defined in the original disclosure (of grandparent application no. 12/551,845) as to its metes and bounds (MPEP § 2111.01).  In fact, “biologic” and its variants are not believed to occur anywhere in said original disclosure, “joint” is quite broad, and “a” in conjunction with “comprising” (claim 2, line 2) does not preclude other biologic joint forces (MPEP § 2111.03).  Moreover, the “joint” on line 5 of claim 2 is not necessarily the “at least one joint” on line 6.  Nevertheless, each muscle 0056) and thus imparts force and torque contributions about said joint.
Since Dariush et al. are directed to “a combined musculoskeletal and augmentation device system” (abstract, first sentence), muscles contribute a component of torque about a joint.  Assist torques are computed based on simulated kinematic data (paragraph 0013), and “muscle forces are deduced from the computed torques, compared with maximum force limits and adjusted if the muscle forces exceed limits, to obtain feasible torques.” (paragraph 0014)  “A muscle force contribution and capacity module is used to monitor the computed joint torques in order to assess the physiological consequences of the artificial control, and if needed to make modifications.” (paragraph 0036)  For a given muscle force and assist torque computed to achieve a desired joint movement (i.e., kinematics), the static optimization criterion using a cost function minimizing “the sum of muscle activations squared” (paragraph 0055, 0017) can be solved using constrained nonlinear optimization (paragraph 0058).  The defined cost function is thus configured for estimating not only a biologic joint force contribution of each muscle crossing the joint (via muscle force equation 11 in paragraph 0056) but also the overall muscle force (paragraph 0058) and assist torque (paragraphs 0059+), which may be adjusted based on the computations.  The attached pages obtained from the Goodfellow et al. textbook entitled “Deep Learning” graphically illustrate basic principles of optimization, cost functions, and gradient descent, with partial derivatives employed for functions having multiple inputs, such as muscle activations ai, and being constrained by an overall muscle force amount for effecting a particular joint motion.
Applicant argues that “the muscle force is only one part of the force on the joint” (Applicant’s reply of November 23, 2020: page 6, lines 10-11); the examiner agrees, but in view articulating joint, which “joint” could instead even be a connection between a muscle and a tendon, for example.  Applicant’s statements that “[the cost function] rather provides the minimum set of muscles that can be activated to provide a desired torque” and “is used to select which set of muscles to activate to appropriately distribute forces across the muscles” (ibid.: page 6, lines 21-22 and 25-26) are not correct: minimizing the sum of squares is associated with more evenly loading the muscles, as can be demonstrated by the simple example of comparing the sums 0.22 + 0.22 + 0.22 + 0.22 (=0.16) and 0.12 + 0.32 + 0.12 + 0.32 (= 0.20).  Likewise, “comprising” (Applicant’s claim 2, last line) is open-ended or inclusive (MPEP § 2111.03), and minimizing the cost function certainly plays a role in controlling torque at a joint, because muscle forces and assist torques are controlled and adjusted based upon the optimization results (paragraphs 0058-0059; page 6, claims 1-4; page 7, claims 14-18).
According to Applicant’s claim 8, “joint impact forces” correspond to “the biologic joint force”.  Muscle responses to impacts are more “biologic” than the ground reaction forces (Applicant’s Figures 11B, 25A, and 25B) transmitted to various joints and sensors of Applicant’s prosthetic, orthotic, or exoskeleton apparatus.  As noted above, the original specification lacks any definition for setting forth the metes and bounds of the pertinent claimed terms; the examiner is required to give the instant claims their broadest reasonable interpretation (MPEP § 2111).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774